DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 02/18/2022. Claims 15 and 31 have been amended. Claims 1-14 have been previously canceled.

Claim Objections
The applicant respectfully amended to address minor formalities on claim 31. Therefore, the objection to claim 31 has been withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 09/23/2021, the following rejections are
withdrawn:

Claim rejections under 35 USC § 112 – second paragraph – as claims 15 and 31 are withdrawn.
Response to Arguments
Applicant's arguments/remarks filled on 02/18/2022, with respect to the claims 15, 23 and 31 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.

Reason for Allowance
Claims 15, 23 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 15, 23 and 31, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “wherein the first receiver is a detector configured to process the plurality of signals by resolving superimposed signals without a priori information; processing the plurality of signals to determine the at least one message; and providing the at least one message to a controller for use on the vehicle, the controller comprising a detector configured to use a priori information to check plausibility of the at least one message for use in determining vehicle action, wherein the a priori information comprises a log-likelihood ratio.” 
	The first closest prior art, Park et al. (US Pub. No.:  20150349801 A1) discloses a method for decoding a non-binary Low-Density Parity Check (LDPC) code by a decoding apparatus in a communication system is provided. The method includes selecting a predetermined number of symbol messages from among received symbol messages, performing a variable node update process on the selected symbol messages to generate variable node updated symbol messages, performing a check node update process on the variable node updated symbol messages, and performing a decoding operation based on the result of the variable node update process and the check node update process, wherein the performing of the check node update process includes generating an intermediate message for the variable node updated symbol messages using symbol messages which are selected based on reliability, and generating an output message of each edge between a variable node and a check node.
	The second closest prior art, Kim et al. (US Pub. No.: 20180309601 A1) discloses the present invention relates to a 5th-generation (5G) or pre-5G communication system, which is to be provided for supporting a higher data transmission rate after the 4th-generation (4G) communication system, such as long-term evolution (LTE). The present invention provides a method for receiving a signal in a multi-carrier system, the method comprising the steps of: performing, with respect to an input signal, a waveform pre-processing operation on the basis of at least one of an equalizing operation and a filtering operation; checking whether the waveform pre-processed signal is a Gaussian proximity signal; and performing soft-de-mapping with respect to the waveform pre-processed signal on the basis of a result of the checking.
	The third closest prior art, Hong et al. (US Pub. No.: 20180131454 A1) discloses the present invention relates to not only a 4th - generation (4G) communication system such as long-term evolution (LTE) , but also a 5th - generation (5G) or pre-5G communication system which is provided to support a higher data rate . The present invention provides a method for performing a channel decoding operation by a reception device in a communication system , the method comprising the steps of : generating at least two resource elements (REs) into at least two RE groups ; and generating a soft decision decoding metric for a signal received through each of the at least two RE groups.
	The fourth closest prior art, McKitterick (US Pub. No.: 2013/0080050 A1) discloses systems and method for improving the presentation of sensed data (e.g., radar) by including a priori data. The a priori data is recast as if it were the output of a sensor. This allows the inclusion of the a priori data into an evidence grid that is combined with data from multiple types of sensors. Before the sensor data is combined into the evidence grid, the sensor data is aligned with the a priori data using an optimization algorithm. The optimization algorithm provides an optimum probability of a match between the sensor data and the a priori data by adjusting position or attitude associated with the sensor device. This removes any navigational errors associated with the sensor device data.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465